United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paramus, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Leonard S. Miller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-506
Issued: July 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2012 appellant, through her attorney, filed a timely appeal from a
November 30, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury in the performance of duty on
July 7, 2011.
FACTUAL HISTORY
On July 8, 2011 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging an injury in the performance of duty on July 7, 2011. She twisted her right

1

5 U.S.C. § 8101 et seq.

ankle and knee in a small hole in the grass. The reverse of the claim form reported appellant
stopped work on July 7, 2011.
In a letter dated July 19, 2011, an employing establishment supervisor controverted the
claim. An investigation shortly after the alleged incident did not reveal a small hole. The
supervisor also indicated that appellant had been off work from March 31 to May 16, 2011
following a right medial meniscectomy.2 The record contains a magnetic resonance imaging
(MRI) scan report of the right knee dated October 14, 2010 from Dr. Edward Milman, a
radiologist, who reported a “complete tear of the root ligament of the posterior horn of the
medial meniscus with medial meniscus extruded medially.”
Appellant submitted a July 7, 2011 form report from Dr. Chris Mattheou, a Boardcertified orthopedic surgeon, stating that appellant had twisted her right knee and ankle.
Dr. Mattheou diagnosed right knee and ankle sprain, indicating that an MRI scan would be
obtained.
By decision dated August 17, 2011, OWCP denied the claim for compensation. It found
that the medical evidence was insufficient to establish the claim.
On August 29, 2011 OWCP received a request for reconsideration. By decision dated
September 2, 2011, it determined the reconsideration request was insufficient to warrant further
merit review.
On September 21, 2011 appellant again requested reconsideration. In a narrative
statement dated July 27, 2011, she stated that on July 7, 2011 she had been crossing a garden to
reach a mailbox and twisted her right foot in a hole in the garden. Appellant stated that she lost
her balance and fell on her right knee on which she had recently undergone surgery.
In a report dated July 28, 2011, Dr. Mattheou stated that appellant had a new injury to her
right knee on July 7, 2011 when she twisted it on grass while working. He reported that a new
MRI scan revealed a torn medial meniscus of the right knee and contusions of the medial and
lateral femoral condyles, as well as chondromalacia patella.3 Dr. Mattheou noted that eventually
appellant would need arthroscopic surgery for the problems outlined by the MRI scan.
In a report dated September 2, 2011, Dr. Mattheou stated: “[Appellant] fell on the grass
on July 7, 2011 and lacerated the medial meniscus of her right knee plus contused the medial and
lateral femoral condyles of the same knee and the medial tibial plateau also sustained extensive
severe chondromalacia of the patella more medially. She also had a nondisplaced osteochondral
fracture of the posterolateral femoral condyle. These problems are definitely related to the injury
on July 7, 2011 and require arthroscopic surgery.” He noted that appellant had arthroscopic
surgery of the same knee on March 30, 2011. Dr. Mattheou stated, “However, that surgery was
related to the patella which was tilted laterally for which she underwent lateral retinacular
2

The record contains a note dated March 31, 2011 from Dr. Narcisa Murillo, an internist, stating appellant was
unable to work from March 31 to May 16, 2011 due to a right knee partial meniscectomy.
3

The record contains a July 18, 2011 MRI scan report.

2

release. At that time, the meniscus was intact as well as the joint was not contused. The new
findings are related again to the injury of July 7, 2011 and apparently had arrived while the
patient was working.”
In reports dated October 7 and 21, 2011, Dr. Murillo stated that appellant was treated for
right knee pain.4 He noted that it was Dr. Matarese’s opinion that appellant had a retear of the
medial meniscus of July 7, 2011 from a work-related injury and needed a repeat arthroscopic
surgery. Dr. Matarese believed that appellant’s right knee symptoms were directly related to the
July 7, 2011 injury.
By decision dated November 30, 2011, OWCP reviewed the case on its merits and denied
modification. It found the medical evidence insufficient to establish causal relation.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”5 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of an in the course of
employment.”6 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.7 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.8
OWCP procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.9 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic
injury claims, a rationalized medical opinion supporting causal relationship is required.10

4

The October 7, 2011 report states that it was electronically signed by Dr. William Matarese, a Board-certified
orthopedic surgeon.
5

5 U.S.C. § 8102(a).

6

Valerie C. Boward, 50 ECAB 126 (1998).

7

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

8

See John J. Carlone, 41 ECAB 354, 357 (1989).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

10

Id.

3

Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
In the present case, OWCP has accepted an employment incident as alleged on
July 7, 2011. Appellant stated that she stepped in a small hole, twisted her right leg and fell to
her right knee. The issue is whether the medical evidence is sufficient to establish an injury
causally related to the employment incident.
OWCP denied the claim on the grounds the evidence did not contain a rationalized
medical opinion on causal relationship. The medical evidence consists primarily of reports from
Dr. Mattheou, who briefly stated in a September 2, 2011 report that appellant fell on grass,
without discussing the mechanism of injury in any detail. He did not provide a complete factual
and medical history. Dr. Mattheou briefly referred to prior knee surgery as involving the patella,
with an intact meniscus. But he did not discuss the October 14, 2010 MRI scan, which showed a
complete tear of the medial meniscus or otherwise provide a complete or accurate medical
history.
Dr. Mattheou also provided various diagnoses, including a meniscal tear, contusions of
the lateral femoral condyles, chondromalacia patella and an osteochondral fracture and then
stated that “these problems” are directly related to a July 7, 2011 incident. He did not provide
additional explanation. A rationalized medical opinion would have to discuss the mechanism of
injury with respect to a specific diagnosed condition and explain the causal relationship between
the diagnosed condition and the employment incident.
The medical reports dated October 7 and 21, 2011 are of diminished probative value to
the issue presented. Dr. Murillo did not offer an opinion but noted that Dr. Matarese noted there
was a retear of the meniscus. The reports provide no accurate history of injury, medical
background or medical rationale in support of the medical opinion.
The Board finds that the evidence does not include a rationalized medical opinion, based
on a complete and accurate factual and medical history. The evidence of record does not contain
a rationalized medical opinion on causal relationship between a specific diagnosed condition and
the July 7, 2011 employment incident.
On appeal, appellant states there was medical documentation to support her claim that she
resubmitted. The Board has reviewed the medical evidence of record and finds that appellant did
not meet her burden of proof. Appellant may submit new evidence or argument with a written
11

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

4

request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on July 7, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2011 is affirmed.
Issued: July 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

5

